Douglas, J.,
concurring in syllabus and in judgment only. I agree with Part II of today’s opinion, and with the majority’s holding that the judgment of the court of appeals should be affirmed, but I disagree so completely with Part I that I feel compelled to write separately to express my concerns.
First and foremost, I strongly disapprove of the majority’s reliance on and reaffirmance of Hughes v. Hughes (1988), 35 Ohio St. 3d 165, 518 N.E. 2d 1213, a decision that was just plain wrong when it was decided and whose errors are compounded today. The Hughes decision was fatally flawed in many respects, some of which were discussed in Justice Wright’s dissent *336thereto, in which I concurred. Id. at 168-170, 518 N.E. 2d at 1216-1218.
One of the more profound errors contained in Hughes, and repeated today, is the characterization of the dependency exemption as marital property which may be allocated by the trial court in the exercise of its inherent authority to determine property rights in divorce proceedings. This exemption is not an item of property. No one owns it. The right to claim this exemption is a matter determined by the federal government pursuant to statute, a right which may, under some circumstances, properly be claimed by one person one year and by a different person the next. By characterizing the allocation of the exemption as part and parcel of a property division, the majority makes it possible for trial courts to grant one party a fixed and immutable entitlement to claim the exemption every year until the child is no longer a dependent. This allocation inevitably becomes permanent by virtue of the well-settled principle that courts do not retain continuing jurisdiction over orders which constitute a division of marital property. Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399, 75 O.O. 2d 474, 350 N.E. 2d 413. Thus, according to Hughes and today’s majority opinion, the right to claim the exemption, once fixed, is forever a closed question, no matter how circumstances may change in the future. Even if custody of the child is altered, the exemption will remain with the party who originally “won” the right to claim such exemption.
This is absurd. In its effort to defend the indefensible, the majority has succeeded only in making a bad situation worse. The lead opinion further compounds the errors in Hughes by running roughshod over the relevant section of the federal tax code.
Section 152(e), Title 26, U.S. Code provides the rule to be followed in determining which parent may claim the dependency exemption. Today’s majority holds that trial courts are somehow authorized to use a different set of criteria to make their own determinations independent of the federal statute. Again, I am in thorough agreement with Justice Wright’s conclusion, in his dissent to Hughes, supra, that a state court has no power to award a dependency exemption on terms which are inconsistent with the explicit language of Section 152, Title 26, U.S. Code. Id. at 169-170, 518 N.E. 2d at 1217. A majority of this court may very well believe that the exemption should be awarded according to certain equitable considerations, but Congress has clearly seen fit to provide its own criteria. No matter what the personal beliefs of the majority may be on this matter, this court is not free to fashion what might be called an “Ohio rule” on federal tax exemptions.
The majority finds it unnecessary to decide the question of whether Section 152(e) applies to parents who were never married. In actuality, the majority has already decided that Section 152(e) may be disregarded no matter what the marital status of the parents. By holding that a trial court may allocate the exemption to the noncustodial parent where the record shows that the interest of the child is furthered, the majority has authorized trial courts to bypass the automatic allocation mandated by Section 152(e).
The relevant portion of Section 152(e) provides:

“Support test in ease of child of divorced parents, etc.—

“(1) Custodial parent gets exemption. — Except as otherwise provided in this subsection, if—
“(A) a child (as defined in section 151(c)(3)) receives over half of his sup*337port during the calendar year from his parents—
“(i) who are divorced or legally separated under a decree of divorce or separate maintenance,
“(ii) who are separated under a written separation, or
“Cm) who live apart at all times during the last 6 months of the calendar year, and
“(B) such child is in the custody of one or both of his parents for more than one-half of the calendar year, such child shall be treated, for purposes of subsection (a), as receiving over half of his support during the calendar year from the parent having custody for a greater portion of the calendar year (hereinafter in this subsection referred to as the ‘custodial parent’).” (Emphasis added.)
Section 152(e) is perfectly unambiguous, and the intent is clear. Sections 152(e)(l)(A)(i) through (iii) set forth three categories of parents to whom the section applies. Among these categories are parents “who live apart at all times during the last 6 months of the calendar year * * Absolutely nothing in this language indicates a requirement that this category is limited to parents who are or were ever married.
That Congress did not intend Section 152(e) to be limited to parents who are or were married is made even clearer when one considers the purpose underlying the changes ^which brought the statute to its present form. The House Committee on Ways and Means, in a report explaining these changes, stated:
“The present rules governing the allocations of the dependency exemption are often subjective and present difficult problems of proof by substantiation. The Internal Revenue Service becomes involved in many disputes between parents who both claim the dependency exemption based on providing support over the applicable thresholds. The cost to the parties and the Government to resolve these disputes is relatively high and the Government generally has little tax revenue at stake in the outcome. The committee wishes to provide more certainty by allowing the custodial spouse7 the exemption unless that spouse waives his or her right to claim the exemption. Thus, dependency disputes between parents will be resolved without the involvement of the Internal Revenue Service.” (Footnote added.) H.R. Rep. No. 98-432, 98th Cong., 1st Session, Vol. 1,197-198 (1983).
Obviously, the purpose behind the automatic grant of the exemption to the custodial parent (absent waiver) was to reduce the number of disputes caused by the uncertainty of the former law. Excluding unwed parents from coverage under the new law would frustrate rather than advance this purpose. The disputes which Section 152(e) was designed to eliminate are no less likely to occur between unwed parents, both of whom may desire to take advantage of the exemption.
*338Today’s opinion, when considered with Hughes, supra, and other recent decisions of this court,8 reveals an alarming trend. This court has, by these decisions, demonstrated a willingness to tolerate an increasing phenomenon: the impoverishment of women, and often children, as a result of divorce. Households headed by women, often a product of divorce or unwed motherhood, are the fastest growing sector of the poor in America. Weitzman, The Divorce Revolution: The Unexpected Social and Economic Consequences for- Women and Children in America (1985) 351. The language contained in today’s majority decision and in Hughes will be used time and again to batter the legal status of America’s new poor. We must devise a more balanced approach if we want to avoid complete economic catastrophe for the next generation.
Wright, J., concurs in the foregoing opinion.

 The committee’s use of the word “spouse” cannot be considered an indication that only married persons are covered. If the committee had truly meant the section to refer only to spouses, divorced custodial parents would not be covered, since they are no longer spouses. I would also emphasize that the terms “parent” and “parents” are repeatedly used, without qualification, throughout this portion of the committee report, a fact which is much more significant than the committee’s obviously casual use of the term “spouse.”


 Kaechele v. Kaechele (1988), 35 Ohio St. 3d 93, 518 N.E. 2d 1197; Volodkevich v. Volodkevich (1988), 35 Ohio St. 3d 152, 518 N.E. 2d 1208.